DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “214”, “216”, “218”, and “220” (as described on page 6 of the Specification).  
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the closure member of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Figures 2a-2d are also object for including a scale (i.e. SCALE 1:15).  Indications such as "actual size" or "scale 1/2" on the drawings are not permitted since these lose their meaning with reproduction in a different format.  See 37 C.F.R. 1.84(k).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 
Claim Objections
Claim 5 is objected to because of the following informalities:  
Clm 5, Line 3: “member(s)” should be changed since the use of a character inside parentheses in a claim represents a reference numeral.  Examiner suggests changing this to “member”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA).
	Re Clm 1: AAPA discloses (Figs 1a-2d; Specification pages 2-6) a known barrier system, said barrier system including a plurality of barrier members arranged in an end to end manner to form an elongate barrier structure (figs 1a-1c), a first end barrier member located at a first end of the elongate barrier structure and a second end barrier member located at a second end of the elongate barrier 
Examiner notes that AAPA fails to disclose the configurations of barriers wherein at least one barrier member adjacent said barrier member pairs which is not the first and second end barrier members is not provided with channel means on, at or adjacent a top thereof.  However, Examiner notes that the known channel means can easily be installed on any number of barriers in any given configuration.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the known channel means on only the barriers adjacent to the end barriers.   Examiner notes that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
	Re Clms 2-4:  Examiner notes that the configuration of barriers which have channel means and barriers having no channel means is also obvious in view of the above rationale.  
	Re Clm 5:  AAPA as modified above discloses wherein a join between each of the first and second end barrier members and an adjacent barrier member is provided with or is associated with a further or second base anchor means at a base of the barrier member (any of the anchor means in figures 2b-2d). 
	Re Clm 6:  AAPA as modified above discloses wherein a join or a first inboard bolted joint between each of the first and second end barrier members and an adjacent barrier member is joined by one or more joining members or joining plates (specification, pages 4-5).

	Re Clm 8:  AAPA as modified above discloses wherein the base anchor means includes a tray member (8) having a base wall that is arranged to be flush or substantially flush with a base of an end barrier member, and one or more upstanding side walls associated with the base wall (specification, pages 2-3; fig 2a). 
	Re Clm 9:  AAPA as modified above discloses wherein anchor engagement means or members are provided on or associated with the base anchor means to allow the same to be anchored to the surface in use, said anchor engagement means including any or any combination of one or more bolts, pins, screws, inter-engaging members, posts, apertures, channels or through holes (see figs 2a-2d). 
Re Clm 10:  AAPA as modified above discloses wherein an end housing or end cap is provided on, over or associated with the tray member to close the tray member in use (top of page 3). 
	Re Clm 11:  AAPA as modified above discloses wherein the second or further base anchor means includes a base member with one or more anchor engagement means or members associated with the same (figs 2b-2d). 
	Re Clm 12:  AAPA as modified above discloses wherein the base member has such dimensions that it extends outwardly beyond the base of the end barrier member with which it is joined or associated with in use (pages 3-5). 
	Re Clm 13:  AAPA as modified above discloses wherein the dimensions or width of the channel means is arranged such that at least part of the channel means protrudes outwardly from at least one 
	Re Clm 14:  AAPA as modified above discloses wherein the channel means consists of or includes a U-shaped or substantially U-shaped member and/or includes a base wall and two upstanding side walls provided on opposite sides of the base wall (middle of page 6). 
	Re Clm 19:  AAPA as modified above discloses wherein end channel sections are provided with or associated with one or both ends of the channel means in use.  Examiner notes that the “sections” of the ends of the channels are associated with the ends of the channel means.
	Re Clm 20: AAPA discloses (Figs 1a-2d; Specification pages 2-6) a known method of using a barrier system, said barrier system including a plurality of barrier members arranged in an end to end manner to form an elongate barrier structure (figs 1a-1c), a first end barrier member located at a first end of the elongate barrier structure and a second end barrier member located at a second end of the elongate barrier structure, each of the first and second end barrier members having base anchor means (8) provided or associated with at least an outermost end thereof to anchor a base of the first and second end barrier members to a surface on which the barrier system is to be located in use (specification, bottom of page 2), and wherein a pair of barrier members consisting of two adjacent barrier members, which are not the first and second end barrier members but which are adjacent to each of the same, are provided with channel means located on, at or adjacent at a top thereof (full paragraph of page 6).  
Examiner notes that AAPA fails to disclose the configurations of barriers wherein at least one barrier member adjacent said barrier member pairs which is not the first and second end barrier members is not provided with channel means on, at or adjacent a top thereof.  However, Examiner notes that the known channel means can easily be installed on any number of barriers in any given configuration.  Therefore, it would have been obvious to one having ordinary skill in the art before the In re Japikse, 86 USPQ 70.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Zucker (US 4502812).
	Re Clm 17:  AAPA fails to disclose wherein securing means or members are provided on or associated with the channel means to allow the channel means to be secured to the barrier member or to a top or top surface of the barrier member in use. 
	Zucker teaches the use of securing means (bolts 26) to allow channel means to be secured to a barrier member.  This is taught for the well-known reason of securely fastening one member to another.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided the known device of AAPA with securing means to allow the channel means to be secured to the barrier member or to a top or top surface of the barrier member in use, as taught by Zucker, for the purpose of securely fastening one member to another.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of FR 2862674, hereafter ‘674.
	Re Clm 18:  AAPA fails to disclose wherein joining means or one or more joining members are provided to allow joining together of two adjacent channel means or members in use. 
	‘674 teaches the use of joining means (39) or one or more joining members are provided to allow joining together of two adjacent members in use.  This is taught for the well-known reason of using a plate to secure two members from moving relative to each other.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have provided adjacent channels of the AAPA device with joining means or one or more joining members are provided to allow joining together of two adjacent channel means or members in use, as taught by ‘674, for the purpose of using a plate to secure two members from moving relative to each other.
Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose free edges of the channel walls are provided with an inwardly protruding lip, flange or member (clm 15) and wherein a closure member is provided over or associated with the opening to close the opening in use (clm 16). 
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN PETER MASINICK whose telephone number is (571)270-3060.  The examiner can normally be reached on Monday-Friday 8a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN P MASINICK/Primary Examiner, Art Unit 3678